\
                            •                           •
                                WRIT OF HABEAS CORPUS

          RECEIVED IN            CERTIFIED COPIES OF
    COURT OF CRIMINAL APPEALS

            MAR 112015          POST CONVICTION

        Abe' Acosta, Clem

       FROM:                    230TH DISTRICT COURT




                                          OF



                                 HARRIS COUNTY, TEXAS




                                DONALD WAYNE HEROD


                                      APPLICANT



                                         VS.



                                  THE STATE OF TEXAS


                                     RESPONDENT




       CAUSE #678796-C
       PAGE I OF I                                          REV.   01-02-04
'...
                           •          INDEX
                                                     •
                                                                            PAGE


          WRIT OF MANDAMUS FROM THE COURT OF CRIMINAL APPEALS                1

          DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                            3

          CERTIFICATE OF THE CLERK                                           4




       PAGE   I   OF   I                                    REV: 01-02-04
-·   ~.

                                                                                 •
                                                                                       'f!ma:_--:-:----,--::--~--­
                                                                                                  :1orrla County, fnu

                                                                                       Jy______~~---------
                                                                                                       Daputy




                   IN THE COURT OF CRIMINAL APPEALS
                               OF TEXAS
                                                 NO. WR-69,858-16


                                     IN HE DONALD W. IIEROD, Relator



                           ON ,\PPLIC\TION FOR A \VRIT OF i\1..\NO..\~IUS
                                CAUSE NOS. I 152281,0678796 & 0867122
                            L'l TilE JJ9'h, 2JO'h & JJ7'h DISTRICT COUirfS
                                       FROM HARRIS COUNTY



             Per curiam.

                                                      OI~DER




             Rdator has tiled a motion for leave to file a writ of mandamus pursuant to the original

     juri sJ iction of this Court. In it, he contends that he tiled applications for writs of habeas corpus in

     the 339' 11 , 230' 11 , and 337' 11 District Courts of 1-laJTis County, that more than 35 Jays have elapsed, and

     that the applications have not yet been forwarded to this Court.

             In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

     County. is ordered to tile a response, which may be made by submitting the records on such habeas

     corpus applications, submitting a copy of timely filed orders which designate issues to be
·. '
       _,.'

       .      .·
                                             •                                              •
                   in\''-'stigated (see McCree v. H(/mpton. 32.:+ S.\Y.2J 578, 579 (Tex. Crim ..-\pp. Il)l)?.)), or stating th~t

                   Relator has not tiled applications for writs ofh:1beas corpus in Harris County. Should the response

                   indmk orders designating issues, proofofthe date the district attorney's oftice \vas served with the

                   habeas applications shall ::tlso be submitted with the response. This application for kave to tik a

                   writ of manJamus shall be held in abeyance until ResponJcnt has                ~ubmitted    the appropriate

                   response. Such response shall be submitted within 30 days of the date of this on!t.:r.



                   Fikd: February 4, 2015
                   Do llllt publish




                                                                                                                      :00002
·,

     Belinda Hill
     Interim First Assistant
                                   •                                                                                                  •                                           Criminal Justice Center
                                                                                                                                                                                  1201 Franklin, Suite 600
                                                                                                                                                                                Houston, Texas 77002-1901



                               HARRIS COUNTY DISTRICT ATTORNEY
                                               DEVON ANDERSON


                                                     February 26, 2015


          Chris Daniel, District Clerk
          Harris County, Texas
          1201 Franklin
          Houston, Texas 77002
                                                       Re: Ex parte DONALD WAYNE HEROD
                                                       No. 678796-C in the 230TH
                                                       District Court of Harris County, Texas
                                                       Filing date: 6-30-14


          Date copy ofwrit delivered to District Attorney's Basket: 2/26115
          By: B. MCNEIL


          Dear Sir:

          I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
          writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
          Therefore, I waive service by certified mail as provided therein.

          I understand that I have 15 days from the date received to answer.
                                                                   ~~"f'lt,'           .... - ..... "'"l-"'-"' ...   ..,,-·-:.,~   ':''   ~   .i   'I   ••, . : · ' " . . . . J~···.-r: ·r~~   ...... ,. ,
                                                            ,/'                  Sincerely,                                                                                                                  ··,\
                                                        /                                             ·~)                                          T          l
                                                                                                      -·fo;-;;\_'2...              &JI                  If,~~~
                                                            '\.,
                                                                   •••·· ..   t.·~-.    -· ......,,    --~ ·r·_··;._,: -~: .tr.I~.._·;~~:~·:J:...::~::.:~:...···'ta..i:~t -s~Ji:Jl!·-..,:"'5-:!lo


          Date Received                                                          Assistant District Attorney
                                                                                .Harris County, Texas
                             •                                         •
                                  CERTIFICATE OF THE CLERK

                                     APPLICANT IN CUSTODY


THE STATE OF TEXAS                                 { IN THE 230th DISTRICT COURT

COUNTY OF HARRIS                                   { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing           ~   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 678796-C including certified

copies as requested from Court Order (entered on the 4TH day of FEBRAURY, A.D.,

20 15) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant DOANLD WAYNE HEROD is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 4TH day of

MARCH, 2015.




PAGE   I   OF   I                                                                    REV.   01-02-04
                                                                                       :00004
              WRIT OF HABEAS CORPUS


               CERTIFIED COPIES OF


              POST CONVICTION




FROM:         339TH DISTRICT COURT




                        OF



               HARRIS COUNTY, TEXAS




              DONALD WAYNE HEROD


                    APPLICANT



                       VS.



                THE STATE OF TEXAS


                   RESPONDENT




CAUSE #1152281-D
PAGE I OF I                           REV.   01-02-04
                                INDEX
                                                                      PAGE


    WRIT OF MANDAMUS FROM THE COURT OF CRIMINAL APPEALS

    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                            3

    CERTIFICATE OF THE CLERK                                           4




PAGE I OF I                                           REV: 01-02-04
't   ..   ,.




                                                                                       FJIJLED
                                                                                           Chris Daniel
                                                                                           Dls~rlct   Clerk

                                                                                          FEB 0 5 2015
                                                                                 nme:__~~~~~----­
                                                                                        Harrla County, Texae

                                                                                 By------~~~-------
                                                                                         oaputy




                    IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS
                                              NO. WR-69,858-16


                                    IN RE DONALD W. HEROD, Relator


                             ON APPLICATION FOR A WRIT OF l\tlANDAMUS
                                 CAUSE NOS. 1152281, 0678796 & 0867122
                              IN THE 339'h, 230'h & 337'h DISTRICT COURTS
                                       FROM HARRIS COUNTY


               Per curiam.

                                                   ORDER


               Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 339'h, 230'h, and 337'h District Courts of Harris County, that more than 35 days have elapsed, and

that the applications have not yet been forwarded to this Court.

               In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the records on such habeas

corpus applications, submitting a copy of timely filed orders which designate issues to be




                                                                                                  :00001
-.
 '
     •     l




                                                                                                              2

         investigated (see }vfcCree v. Harnpton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

         Relator has not filed applications for writs of habeas corpus in Harris County . Should the response

         include orders designating issues, proof of the date the district attorney's office was served with the

         habeas applications shall also be submitted with the response. This application for leave to file a

         writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

         response. Such response shall be submitted within 30 days of the date of this order.




         Filed: February 4, 2015
         Do not publish
Belinda Hill                                                                                                                                                           Criminal Justice Center
Interim First Assistant                                                                                                                                                1201 Franklin, Suite 600
                                                                                                                                                                     Houston, Texas 77002-1901




                           HARRIS COUNTY DISTRICT ATTORNEY
                                           DEVON ANDERSON


                                                 February 25, 2015


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                   Re: Ex parte DONALD WAYNE HEROD
                                                   No. 1152281-D in the 339th
                                                   District Court of Harris County, Texas
                                                   Filing date: 06-27-14


     Date copy of writ delivered to District Attorney's Basket: __f_E_B_2....;5_2_0t~5__
     By: L. Hernandez


     Dear Sir:

     I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
     writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
     Therefore, I waive service by certified mail as provided therein.

     I understand that I have 15 days from the date received to answer.




          FTB 2 5 W15                                     ··~:,.....                                                                                                                                        ,"!·~·::
                                                                       '·t.~.....:.-~_ .• ~-·"'~:.";'''~' ''··   :.:· •''t'!'-·. :-,...._ ~.:•,:'";-:t-·7:::..:--'":~::::   ·:,;--··~ :;---\~~-:~ 1'~' .•

     Date Received                                           Assistant District Attorney
                                                             Harris County, Texas
                            CERTIFICATE OF THE CLERK

                               APPLICANT IN CUSTODY


THE STATE OF TEXAS                           { IN THE 339th DISTRICT COURT

COUNTY OF HARRIS                             { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing     4   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 1152281-D including certified

copies as requested from Court Order (entered on the 4TH day of FEBRAURY, A.D.,

20 15) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant DOANLD WAYNE HEROD is in the custody of the Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 4TH day of

MARCH, 2015.




PAGE I OF I                                                                    REV.   01-02-04
                                                                                 :00004